Parker, J.
(concurring): I prefer the rule of our earlier cases, but agree that since our decision in Sharp v. Sharp, 154 Kan. 175, 117 P. 2d 561, the law in force and effect in this stale has been that past-due installments under the provisions of orders for the support and education of minor children become final judgments and may be collected in the same manner as other judgments. Therefore, because I believe in the doctrine of stare decisis, I reluctantly concur in the rule adhered,,to in the second portion of paragraph 1 of the syllabus of the foregoing opinion.
Price and Arn, JJ., join in the foregoing concurring opinion.